United States Court of Appeals
                       For the First Circuit


No. 14-1786

                           DANA DESJARDINS,

                       Plaintiff, Appellant,

                                       v.

                DONALD WILLARD; MICHAEL REYNOLDS,

                       Defendants, Appellees.


                                ERRATA SHEET

     The opinion of this Court issued on January 23, 2015 is
amended as follows:

     On page   2,   note   1,   line    2,   "dismissals"   is   changed   to
"dismissal".

     On page 5, note 3, line 1, the second "that" is deleted.

     On page 6, line 5, "19" is changed to "*19".

     On page 7, line 13, "of America" is deleted.